09/29/2020

                                             ORLitiAL
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 20-0453


                                        OP 20-0453


  WALTER MITCHELL STEWART,JR.,
                                                                      FLED
                                                                      SEP 2 9 2020
              Petitioner,                                           Bovven Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana
        v.                                                           ORDER

 PETER BLUDWORTH,

              Respondent.


       Walter Mitchell Stewart Jr. has filed a Petition for a Writ of Habeas Corpus,
indicating that his incarceration is illegal. He explains that he has been taken advantage of
as a Native American rnan in Montana because he does not understand the statutes or
jurisdictional matters. He states that he should have been charged on a reservation and not
in a State of Montana courtroom under Montana law. He also contends that he has served
all his sentence time. Stewart notes that he has attached case law, but no exhibits were
included with his filed petition.
       This Court is familiar with Stewart's history. The Big Horn County District Court
sentenced Stewart to two consecutive, suspended ten-year terms for two counts of criminal
endangerment in 2002. Stewart discharged one terrn in 2012 and began serving the second
sentence. In 2015, the State sought revocation of his suspended sentence. Stewart's
probation officer testified during the February 2016 dispositional hearing. His probation
officer noted that Stewart had a 2012 conviction of failure to register in federal court and
that while the three-year prison sentence was near completion, Stewart still had almost ten
years of supervised release remaining. Stewart's counsel then explained that his federal
supervised release was revoked in 2015 and that the federal court irnposed a six-month
terrn of incarceration to be followed by ten years of supervised release. Ultimately, the
District Court irnposed a ten-year prison sentence to run consecutively to his ten years of
supervised release.
       Stewart appealed. State v. Stewart, No. DA 16-0246, 2018 MT 52N, ¶ 11,
2018 Mont. LEXIS 63. This Court rernanded his criminal case to the District Court for
modification of his sentence upon revocation to run concurrently with his ten years of
federal supervision. The District Court issued an Amended Dispositional Order and
Judgment on March 21, 2018, sentencing Stewart upon revocation to the
Montana State Prison (MSP)for ten years, to run concurrently with his federal sentence.
Stewart's sentence upon revocation after applying credit had a commencement date of
January 8, 2015, and Stewart's prison sentence discharges on January 5, 2025.
See Stewart v. Bludworth, No. OP 20-0260, 2020 Mont. LEXIS 1847, Order denying
petition for habeas corpus relief, at *2-*3(Mont. Jun. 23, 2020).
       Stewart should have raised any claims about jurisdiction in an appeal.
State v. Wright, 2001 MT 282, ¶ 13, 307 Mont. 349, 42 P.3d 753. Stewart is procedurally
barred from attacking his 2002 convictions through a writ of habeas corpus.
Section 46-22-101(2), MCA. Furtherrnore, his claim lacks merit. Stewart was charged
and convicted in Big Horn County District Court. Even if the offenses occurred on a
reservation, the District Court would have jurisdiction. We recently reiterated that states,
such as Montana, have the "power to unilaterally assume criminal jurisdiction on
reservations . . . ." Lozeau v. Anciaux, 2019 MT 235, ¶ 9, 397 Mont. 312, 449 P.3d 830.
"In 1963, acting under the authority of PL-280 § 7, the State by legislative act
(House Bill No. 55) provided a procedure for the assurnption of jurisdiction in
Indian country. 1963 Mont. Laws ch. 81, § 1, now codified at § 2-1-301, MCA (2017)."
Lozeau, ¶ 9.
      We remind Stewart that his second sentence from 2002 was initially revoked in
2016, which re-set his time to serve as a ten-year prison term. He has a high burden as a
petitioner here, and he has not met it.      Miller v. Eleventh Judicial District Court,
2007 MT 58, ¶ 14, 336 Mont. 207, 154 P.3d 1186. Last year, this Court stated that
Stewart's state sentence is valid after the District Court's prompt arnendment and the
sentence calculation provided by the Department of Corrections.




                                            2
       Stewart has not demonstrated that his sentence is facially invalid or that he is
incarcerated illegally. Section 46-22-101(1), MCA. Moreover, he is procedurally barred
from challenging his sentence upon revocation through a petition for habeas corpus relief.
Section 46-22-101(2), MCA. Therefore,
      IT IS ORDERED that Stewart's Petition for a Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Walter Mitchell Stewart Jr. personally.
      DATED this c---     —&-ay of September, 2020.



                                                              Chief Justice




                                                               Justices




                                           3